Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 21, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142326 & (15)(16)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Mary Beth Kelly
            Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 142326
                                                                     COA: 300753
                                                                     Wayne CC: 10-006355-FH
  AARON LEONARD GRABLE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 21, 2011                    _________________________________________
         p0118                                                                  Clerk